DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The claims filed 03/21/2019 have been entered and fully considered.  Claims 1-23 are pending and examined herein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-18, and 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by J. Mater. Chem. A, 2019, 7, 5726 (“Wu”).
Regarding claims 1, 4, 6, 9-18, and 20-23
Regarding claims 2-3, Wu discloses the electrode of claim 1.  It is deemed that the arrangement to undergo volume expansion during charging and discharging of the electrical energy storage apparatus [claim 2], the arrangement to retain the active material in different states during charging and discharging of the electrical energy storage apparatus [claim 3] are an inherent characteristics and/or properties of the specifically disclosed electrode.  In this respect, MPEP 2112 sets forth the following:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
“When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
“Products of identical chemical composition cannot have mutually exclusive properties.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  Id.
Regarding claims 7-8, Wu discloses the electrode of claim 1.  It is deemed that the arrangement to operate as a current collector in the electrical energy storage apparatus [claim 7], is an inherent characteristic and/or property of the specifically .

Claims 1-4, 6-18, and 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,634,144 (“Hanawalt”).
Regarding claims 1, 4, 9-18, and 20-23, Hanawalt discloses a battery comprising a lithium battery anode and a method of making the anode (Abstract; col. 4, lines 48-50).  Hanawalt discloses the anode comprises a foraminous (i.e. porous) metal substrate, such as copper, that is filled with lithium (col. 2, lines 30-33; col. 3, lines 37-48).  Prior to filling the foraminous metal substrate with molten lithium, the substrate is treated to provide a film of oxide of the metal substrate (if the substrate is copper, the oxide is copper oxide) substantially throughout the surfaces of the open internal and external surface areas thereof.  The surface film of metal oxide is obtained by heating the metal substrate in oxygen or air at a temperature sufficient to oxidize the surfaces of the metal substrate (col. 2, lines 69-75; col. 3, lines 49-64).  The oxidized metal substrate is filled with lithium by immersing the substrate in a molten lithium bath (col. 3, lines 65-75).  The lithium fills the open internal and external surfaces of the foraminous substrate (col. 4, lines 10-24).
Regarding claims 2-3, Hanawalt discloses the electrode of claim 1.  It is deemed that the arrangement to undergo volume expansion during charging and discharging of the electrical energy storage apparatus [claim 2], the arrangement to retain the active material in different states during charging and discharging of the electrical energy 
Regarding claim 6, Hanawalt discloses the electrode of claim 1.  Hanawalt further discloses the substrate may be a metal felt or metal screen (col. 2, lines 44-46) and discloses examples with meshes (Example 8).
Regarding claims 7-8, Hanawalt discloses the electrode of claim 1.  It is deemed that the arrangement to operate as a current collector in the electrical energy storage apparatus [claim 7], is an inherent characteristic and/or property of the specifically disclosed electrode.  See the sections of MPEP 2112 cited above.  Hanawalt further discloses the electrode is an anode (col. 4, lines 48-50).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over J. Mater. Chem. A, 2019, 7, 5726 (“Wu”) in view of US 10,741,835 B1 (“Brown”).
Regarding claim 5, Wu discloses the electrode of claim 4.  Wu discloses the porous structure of a mesh but does not expressly disclose the carrier structure includes a foam structure.
Brown discloses an anode for a lithium metal battery comprising a host structure 108, 308, 408, 508, 608, 708, 808 configured to hold plated metallic lithium on internal surfaces of the host structure (Abstract; col. 3, lines 51-55).  The host structure may be in the form of a mesh (col. 4, lines 42-49) or a foam (col. 4, lines 27-32).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to form the carrier structure of Wu as a foam because Brown shows the equivalents of a mesh and foam as carrier structures for metallic lithium.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 3,634,144 (“Hanawalt”) in view of US 10,741,835 B1 (“Brown”).
Regarding claim 5, Hanawalt discloses the electrode of claim 4.  Hanawalt discloses the substrate may be a metal felt or metal screen (col. 2, lines 44-46) and discloses examples with meshes (Example 8) but does not expressly disclose the carrier structure includes a foam structure.
Brown discloses an anode for a lithium metal battery comprising a host structure 108, 308, 408, 508, 608, 708, 808 configured to hold plated metallic lithium on internal .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over J. Mater. Chem. A, 2019, 7, 5726 (“Wu”) in view of US 2001/0012567 A1 (“Saitoh”).
Regarding claim 19, Wu discloses the method of claim 17.  Wu discloses the copper mesh is thermally oxidized to form the layer of copper oxide (CuO) on the surface thereof, (Fig. 1; Results, ¶1).  Wu does not expressly disclose the lithiophilic material (i.e. CuO) is deposited on the surface of the carrier structure by physical vapour deposition and/or chemical vapour deposition.
Saitoh teaches coating an oxide of copper on the surface of a material.  The coating of copper oxide is formed by a usual method such as a coating method, a dipping method, a sputtering method (i.e. a physical vapor deposition method) or a CVD method.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use physical vapor deposition and/or chemical vapor deposition to deposit copper oxide on the copper mesh because Saitoh teaches physical vapor deposition and/or chemical vapor deposition are known methods for depositing copper oxide and in view of Saitoh one would expect the method to yield predictable results.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 3,634,144 (“Hanawalt”) in view of US 2001/0012567 A1 (“Saitoh”).
Regarding claim 19, Hanawalt discloses the method of claim 17.  Hanawalt discloses thermally oxidizing the metal substrate to form the oxide on the surface thereof, (col. 2, lines 69-75; col. 3, lines 49-64) and further discloses oxidation of the open internal and external surface areas of the metal substrates can be accomplished in any convenient manner (col. 3, lines 49-15).  Hanawalt is silent regarding the lithiophilic material is deposited on the surface of the carrier structure by physical vapour deposition and/or chemical vapour deposition.
Saitoh teaches coating an oxide of copper on the surface of a material.  The coating of copper oxide is formed by a usual method such as a coating method, a dipping method, a sputtering method (i.e. a physical vapor deposition method) or a CVD method.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use physical vapor deposition and/or chemical vapor deposition to deposit copper oxide on the copper mesh because Saitoh teaches physical vapor deposition and/or chemical vapor deposition are known methods for depositing copper oxide and in view of Saitoh one would expect the method to yield predictable results.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504.  The examiner can normally be reached on M-F 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727